Citation Nr: 1033121	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, type II, 
and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetic retinopathy as 
secondary to diabetes mellitus and, if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of the 
lower extremities as secondary to diabetes mellitus and, if so, 
whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of the 
upper extremities as secondary to diabetes mellitus and, if so, 
whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease, 
postoperative coronary artery bypass graft (CABG), as secondary 
to diabetes mellitus.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for depression.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
diabetes mellitus.

8.  Entitlement to service connection for anemia, to include as 
secondary to diabetes mellitus.

9.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

10.  Entitlement to service connection for bruising and fragile 
skin, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for high cholesterol, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his former service representative


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

In August 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  In December 2009, the 
Veteran and his former service representative testified at a 
Board hearing before the undersigned Acting Veterans Law Judge at 
the RO.  Transcripts of both hearings are of record.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. § 1116, VA will issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations will 
take effect on the date that a final rule is published in the 
Federal Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  

On November 20, 2009, the Secretary of VA directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least one 
claim that may be affected by these new presumptions, the Board 
must stay action on the Veteran's petition to reopen his claim 
for service connection for coronary artery disease, postoperative 
CABG, as secondary to diabetes mellitus, in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of that claim will be resumed.  

Referable to the Veteran's claimed acquired psychiatric disorder, 
the Board recognizes that the Veteran has diagnoses of adjustment 
disorder secondary to partner relational problems and a 
depressive disorder and that service connection for depression 
had previously been denied in a December 2004 rating decision.  
The Board notes that the United States Court of Appeals for the 
Federal Circuit has held that, for purposes of determining 
whether a new claim has been submitted under 38 U.S.C.A. § 
7104(b), the "factual basis" of a service connection claim is 
the Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims 
(Court) has determined that the scope of Boggs and Ephraim is 
limited to claims to reopen.  Specifically, the Court stated that 
Boggs, as well as Ephraim, relies upon a diagnosis to define the 
scope of a claim only retrospectively-after there has been a 
finding of fact based upon competent medical evidence.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in 
original).  In contexts of section 5108 and requests to reopen, 
this accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from pursuing 
claims based on evidence of injuries or diseases distinct from 
those upon which benefits have been denied.  Id.  However, the 
Court determined that the advantages of treating separate 
diagnoses as separate claims in cases to reopen do not exist 
where separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for benefits.  
Id.

Therefore, under Boggs and Ephraim, new and material evidence is 
required to reopen the Veteran's claim of entitlement to service 
connection for depression.  As the Board determines herein that 
such evidence sufficient to reopen the Veteran's claim has been 
received, the Board has recharacterized the reopened claim 
pursuant to Clemons as entitlement to service connection for an 
acquired psychiatric disorder.  

The Board further observes that, following the issuance of the 
statement of the case in September 2009, additional evidence 
relevant to the Veteran's claims based on exposure to herbicides 
has been received.  He waived agency of original jurisdiction 
(AOJ) consideration of some, but not all, of the documents.  38 
C.F.R. § 20.1304 (2009).  However, as the Board herein finds that 
the Veteran was exposed to herbicides and grants service 
connection on a presumptive basis for diabetes mellitus and 
complications, no prejudice results to the Veteran in the Board 
proceeding with a decision at this time.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric 
disorder, anemia, hypertension, and erectile dysfunction, all to 
include as secondary to service-connected diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDINGS OF FACT

1.  A December 2004 rating decision, which denied service 
connection for diabetes mellitus, type II, depression, and 
diabetic retinopathy, and peripheral neuropathy of the lower and 
upper extremities as secondary to diabetes mellitus, is final.  

2.  The evidence associated with the claims file subsequent to 
the December 2004 rating decision relates to an unestablished 
fact necessary to substantiate each claim for service connection 
for diabetes mellitus, type II, for depression, and for diabetic 
retinopathy and peripheral neuropathy of the lower and upper 
extremities as secondary to diabetes mellitus and raises a 
reasonable possibility of substantiating each claim.

3.  Resolving any doubt in the Veteran's favor, the Veteran 
likely entered the Republic of Vietnam during his military 
service and, thus, was exposed to herbicides. 

4.  Resolving any doubt in the Veteran's favor, exposure to 
herbicides at the Udorn, Thailand, Air Base from October 1968 to 
August 1969 has been shown.

5.  The medical evidence of record indicates that the Veteran has 
been diagnosed with diabetes mellitus, type II, and such is 
presumed to be related to herbicide exposure. 

6.  The medical evidence of record indicates that the Veteran has 
been diagnosed with diabetic retinopathy.

7.  The medical evidence of record indicates that the Veteran has 
been diagnosed with diabetic peripheral neuropathy of the lower 
extremities.

8.  The medical evidence of record indicates that the Veteran has 
been diagnosed with diabetic peripheral neuropathy of the upper 
extremities.

9.  Bruising and fragile skin does not constitute a disease or 
disability for VA compensation purposes.

10.  High cholesterol does not constitute a disease or disability 
for VA compensation purposes.

CONCLUSIONS OF LAW

1.  Evidence received since the final December 2004 decision 
wherein the RO denied the Veteran's claims for service connection 
for diabetes mellitus, type II, for depression, and for diabetic 
retinopathy and peripheral neuropathy of the lower and upper 
extremities as secondary to diabetes mellitus is new and material 
and the Veteran's claims for those benefits are reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2009).

2.  With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  With resolution of reasonable doubt in the Veteran's favor, 
diabetic retinopathy is proximately due to service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).

4.  With resolution of reasonable doubt in the Veteran's favor, 
peripheral neuropathy of the lower extremities is proximately due 
to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).  

5.  With resolution of reasonable doubt in the Veteran's favor, 
peripheral neuropathy of the upper extremities is proximately due 
to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).  

6.  A bruised and fragile skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

7.  A high cholesterol disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In light of the Board's decision to reopen and grant service 
connection for diabetes mellitus, diabetic retinopathy, and 
diabetic neuropathy of the bilateral upper and lower extremities, 
no further action is required to comply with the VCAA as relevant 
to such claims.  Additionally, as the Board's decision to reopen 
the Veteran's claim of entitlement to service connection for 
depression is completely favorable and, in that regard, no 
further action is required to comply with the VCAA.  
Consideration of the merits of the Veteran's claim for service 
connection for an acquired psychiatric disorder is deferred, 
however, pending additional development consistent with the VCAA.

Relevant to the claims denied herein, the Board finds that VA has 
satisfied its duty to notify under the VCAA.  Specifically, 
letters dated in July 2008 and September 2008, sent prior to the 
initial unfavorable decision issued in May 2009, advised the 
Veteran of the evidence and information necessary to substantiate 
his service connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence and information.   
Additionally, such letters informed him of the information and 
evidence necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.   

The duty to assist also has been fulfilled as all relevant VA and 
private medical records have been requested and obtained.  In 
regard to the Veteran's claims for service connection for 
bruising and fragile skin and for high cholesterol, VA 
examinations were not conducted.  In this case, an examination of 
the skin and his cholesterol level is not needed because, as 
explained below, eligibility for service connection requires 
evidence of a current disability and neither bruised skin or high 
cholesterol constitute disabilities for which service connection 
may be granted.  The Board finds that the available medical 
evidence is sufficient for an adequate determination of the 
matters decided herein.  There has been substantial compliance 
with all pertinent VA laws and regulations and to move forward 
with the claims decided herein would not cause any prejudice to 
the Veteran.

New and Material Evidence

The Veteran seeks service connection for diabetes mellitus and 
depression.  He also seeks service connection for diabetic 
retinopathy and peripheral neuropathy of the lower and upper 
extremities as secondary to diabetes.  The RO previously 
considered and denied service connection claims for diabetes, 
diabetic retinopathy, peripheral neuropathy of the lower and 
upper extremities, and depression in a December 2004 rating 
decision.  The Veteran did not appeal this decision and, 
therefore, it has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.302, 20.1103 (2009). As such, the Veteran's claims may be 
reopened only if new and material evidence has been secured or 
presented since the last final rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994). 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 3.156.

The Board notes that the Veteran now also seeks service 
connection for depression on the basis that it is secondary to 
his diabetes mellitus.  The Board points out that the Veteran's 
new theory of entitlement on the basis of secondary service 
connection does not constitute a new claim.  Current case law 
indicates that a new theory of causation for the same disease or 
injury that was the subject of a previously denied claim cannot 
be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs 
v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has 
held that separate theories in support of a claim for benefits 
for a particular disability does not equate to separate claims 
for benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  Robinson v. 
Mansfield, 21 Vet. App. 545, 550 (2008).

In the Robinson decision, the Court explicitly held that the 
notion that claims of service connection and secondary service 
connection were two different claims had been overruled.  21 Vet. 
App. at 550-51 (acknowledging that Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000), had overruled Perman v. Brown, 5 Vet. App. 
237 (1993), which had previously indicated that the two theories 
were different claims).  See also Velez v. Shinseki, 23 Vet. App. 
199, 206 (2009) (holding that regardless of whether the RO first 
adjudicated a Veteran's cervical spine disorder claim on both 
direct and secondary bases, his failure to timely appeal that 
denial now foreclosed adjudication on a direct basis without 
submission of new and material evidence to reopen).  It therefore 
follows that the last final decision regarding the claim for 
service connection for depression was the RO's December 2004 
rating action.  As such, new and material evidence is necessary 
to reopen a claim for the same benefit asserted under a different 
theory.  Id.

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the Board will undertake a de novo review 
of the new and material evidence issue.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

The claim for service connection for diabetes was initially 
denied in the December 2004 RO decision as there was no evidence 
the Veteran had ever served in Vietnam (where exposure to 
herbicides is conceded).  The claims for service connection for 
diabetes, diabetic retinopathy, peripheral neuropathy of the 
lower and upper extremities, and depression were all denied 
because there was no evidence showing any of these disorders were 
incurred in or aggravated by service.  In addition, the claims 
for diabetic retinopathy and peripheral neuropathy of the lower 
and upper extremities were denied because the Veteran was not 
service-connected for diabetes mellitus.  Further, the claim for 
service connection for depression was also denied on the basis 
that there was no evidence of a current diagnosis of depression.

At the time of the December 2004 RO decision the evidence of 
record consisted of service treatment records; verification from 
the service department that the Veteran did not serve in Vietnam; 
and VA medical records dated from August 2002 to July 2004.

Evidence associated with the claims file after the December 2004 
RO decision includes service personnel files; VA treatment 
records dated from January 2003 to February 2009; lay statements 
from the Veteran's sister, sister-in-law, a retired Air Force 
major, and a former member of the security police at the Udorn 
base in Thailand; correspondence from Dr. R.M.C. dated in July 
2009 concluding that it was more likely than not that the 
Veteran's diabetes was caused by exposure to Agent Orange during 
service; November 2008 VA correspondence apparently sent in error 
to the Veteran informing him that he was stationed in Vietnam 
during service; copies of studies entitled "Herbicide Use in 
Thailand - The Relationship to the Rules of Engagement (ROE) and 
Use in Vietnam and Laos" and "The Routes To and From Southeast 
Asia Go Through Vietnam" both by Kurt Priessman, M. Sgt., USAF 
(ret.); an unclassified copy of a Project CHECO report on 
Southeast Asia concerning Base Defense in Thailand; photographic 
evidence of the base at Udorn; congressional correspondence 
related to use of herbicides in Thailand; copies of articles on 
dioxins and Agent Orange, U.S. sorties over Laos, use of 
herbicides in Laos, and CIA spraying of dioxins in Southeast 
Asia; copies of VA regulations and prior Board cases concerned 
with herbicide exposure in Southeast Asia during the Vietnam era; 
transcripts of the Veteran's August 2009 RO hearing and December 
2009 Board hearing; and written statements from the Veteran and 
his attorney.

The evidence received subsequent to the December 2004 RO decision 
is new, in that it was not previously of record, and is also 
material to reopening the Veteran's claims for diabetes, diabetic 
retinopathy, and peripheral neuropathy of the lower and upper 
extremities.  As noted above, presumptive service connection for 
diabetes had been denied because there was no evidence the 
Veteran had served in Vietnam.  Subsequent to the final December 
2004 decision, the Veteran testified about stopover flights in 
Vietnam while stationed at an Air Force base in Thailand and his 
exposure to dioxins while working as an aircraft mechanic at the 
Udorn base in Thailand.  Copies of lay statements from relatives, 
a friend, and a former member of the security police detail at 
the Udorn base provide evidence of the Veteran's stopover flights 
in Vietnam and the presence of dioxins at the Udorn base.  The 
July 2009 correspondence of Dr. R.M.C. provided a medical opinion 
relating the Veteran's currently diagnosed diabetes to exposure 
to Agent Orange while in service.  Presumed credible, this newly-
received evidence is material in that it raises a reasonable 
possibility that the Veteran may have been exposed to herbicides 
in Vietnam or at his base in Thailand.  That evidence, by itself 
or when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  It raises a reasonable possibility of 
establishing the claim for diabetes.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006) (finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").

Likewise, this new and material evidence, because it raises a 
reasonable possibility that the Veteran may have been exposed to 
herbicides in Vietnam or at his base in Thailand, when considered 
with the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims for diabetic 
retinopathy and peripheral neuropathies of the lower and upper 
extremities as secondary to diabetes.  See Kent, 20 Vet. App. at 
10.

In addition, the evidence submitted subsequent to the December 
2004 RO decision is new and material concerning the Veteran's 
claim for service connection for depression.  As noted above, 
that claim was initially denied as there was no evidence of a 
current diagnosis.  Subsequent to the final December 2004 
decision, VA medical records show a diagnosis of a moderate 
recurrent depressive disorder in February 2007 and an August 2008 
VA medical record shows the Veteran has a history of recurrent 
depression.  Presumed credible, the additional evidence received 
since the December 2004 RO decision reflects a current depressive 
disability.  Id. at 10.  This new and material evidence, because 
it raises a reasonable possibility that the Veteran has a 
currently diagnosed psychiatric disorder, when considered with 
the previous evidence of record, relates to an unestablished fact 
necessary to substantiate his service connection claim for 
depression.  See Kent, 20 Vet. App. at 10.

Therefore, the evidence submitted since the final December 2004 
RO decision relates to unestablished facts necessary to 
substantiate the claims involved, and raises a reasonable 
possibility of substantiating each claim previously denied.  
Accordingly, the Board finds that the claims for service 
connection for diabetes and depression are reopened as are the 
secondary service connection claims for diabetic retinopathy and 
peripheral neuropathy of the lower and upper extremities.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

Section 1116(a) of Title 38 provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  The 
following diseases are associated with herbicide exposure for the 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and certain 
soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; the 
new provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In short, in order to establish entitlement to service connection 
on this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  A claim for 
secondary service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See 
also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate a 
disorder with a service-connected disability).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Diabetes Mellitus

The Veteran attributes his diabetes mellitus, type II, to Agent 
Orange exposure.  He contends that he was exposed to Agent Orange 
while in service at the Royal Thai Air Force Base at Udorn, 
Thailand, between October 1968 and August 1969 because he had 
stopover flights in Vietnam to and from Thailand and because he 
was exposed to herbicides along the perimeter of the air base at 
Udorn.

Service treatment records are negative for any complaints of, or 
treatment for, diabetes mellitus.  VA medical records associated 
with the claims file confirm a diagnosis of diabetes mellitus, 
type II, in 1987, thereby satisfying the first element of the 
Veteran's service connection claim.  

Initially, the Board acknowledges that diabetes is a disability 
which is afforded a presumption of exposure to herbicides.  
However the presumption of exposure to herbicides is commonly for 
all Veterans who served in Vietnam during the Vietnam Era; no 
such presumption exists under VA regulations for Veterans 
stationed in Thailand during the Veteran's period of service.  38 
C.F.R. § 3.307(a)(6)(iii).  

Service personnel records reveal that the Veteran's last duty 
assignment was as a jet aircraft mechanic stationed at Udorn 
Airfield in Thailand from October 1968 to August 1969.  A 
September 2004 service department record noted that it was unable 
to verify whether or not the Veteran had in-country service in 
the Republic of Vietnam.  The Board notes that correspondence 
from VA to the Veteran notifying him that he had service in 
Vietnam was sent in error and the Veteran is cognizant of this 
fact.  

The Veteran has submitted copies of two studies by Kurt 
Priessman, M. Sgt., USAF (ret.) entitled "The Routes To and From 
Southeast Asia Go Through Vietnam" and "Herbicide Use in 
Thailand - The Relationship to the Rules of Engagement (ROE) and 
Use in Vietnam and Laos".  

In the aircraft flight study, Priessman argued that the routing 
of military and military-contracted flights between the 
continental United States and Southeast Asia tried to use flight 
paths as close as possible to the trade winds and jet streams 
which move from west to east and that Tan Son Nhut Air Base in 
Vietnam was one of the bases used for refueling as aircraft 
"hopped" across the Pacific Ocean.  

In the herbicide study, Priessman discussed two "Ranch Hand" 
missions flown from Udorn Air Base in November 1968 and August 
1969 when UC-123Ks sprayed herbicides in neighboring Laos.  The 
1968 mission involved four days of spraying and the 1969 mission 
involved 28 sorties in a seven-day period.  

The Veteran also submitted a Project CHECO study on base defense 
in Thailand.  CHECO is an acronym for Contemporary Historical 
Evaluation of Combat Operations by Air Force historians.  The 
study discussed base security after the attack at Udorn in July 
1968 and noted that defoliation was one of the needs identified 
for additional perimeter defenses at air bases in Thailand.  The 
report noted that the perimeter at Udorn was very close to the 
aircraft at several points and that a long section of the 
perimeter was shared with commercial airlines, including the 
CIA's Air America.  

The claims file also contains a signed statement from S.D.P., who 
served with the U.S. Air Force security police K-9 section at the 
Udorn base in Thailand from September 1968 to October 1969, 
overlapping the Veteran's period of duty at the same air base.  
S.D.P. wrote that he and his dog usually patrolled different 
areas of the base during the overnight hours, including the ammo 
dump which contained hundreds of barrels of chemicals.  During 
his year at Udorn, he noticed choppers spraying defoliants with 
bad smells and subsequent dying vegetation that turned brown.  

During his RO hearing in August 2009 and Board hearing in 
December 2009, the Veteran testified about flight stopovers in 
Vietnam and his claimed exposure to defoliants such as Agent 
Orange around the perimeter of the Udorn base.  He said that he 
flew to the Udorn base in Thailand in the fall of 1968.  There 
were refueling stops in Alaska, Japan, and at the Tan Son Nhut 
Air Force Base in Vietnam, where people were offloaded and loaded 
before the plane continued on to Bangkok.  He said he was at Tan 
Son Nhut for an hour, but did not deplane.  He also testified 
that he had been unsuccessful in trying to obtain copies of 
travel and pay records. (See RO hearing transcript at pp. 2-4; 
Board hearing transcript at pp. 4-5, 7-9).  

On his trip home at discharge, the Veteran said that he flew in a 
C130 out of Udorn that stopped at the Ubon, Thailand, base before 
landing at Tan Son Nhut in Saigon.  There he got on another 
transport and flew back home about four hours later.  While 
deplaned in Vietnam, the Veteran said that he went into the 
terminal, sat around and waited for his flight.  (See RO hearing 
transcript at pp. 14-15; Board hearing transcript at p. 12).

The Veteran's former service representative testified during the 
Board hearing that he too served with the Air Force in Thailand 
about this time and had stops in Anchorage, Alaska, and Tan Son 
Nhut air base in Vietnam when he was sent to Thailand.  He said 
that it was a common practice at the time.  (See Board hearing 
transcript at pp. 27-28).  

The Veteran also testified that he remembered the base at Udorn 
in Thailand being sprayed continuously.  He stated that spraying 
occurred somewhere everyday with defoliant.  Before he arrived 
defoliation efforts began inside the base perimeters in response 
to a sapper attack on the base in July 1968.  The Veteran also 
testified that he worked at both ends of the runway and in the 
taxiway because he towed aircraft as well as performed 
maintenance chores.  The run up pad where he worked on aircraft 
engines was only about 50 yards from the perimeter and one night 
he was directly sprayed with a defoliant when his aircraft was 
sitting on the run up pad.  He said the area where he and his 
unit performed runway checks on departing bombers was also 
sprayed and he would walk through it.  (See RO hearing transcript 
at pp. 24-29; Board hearing transcript at pp. 13-18).

The Veteran further testified that missions were flown out of 
Udorn to spray Agent Orange.  These were known as Ranch Hand 
missions.  He spoke about two documented missions, one in 
November 1968 and one in August 1969, that involved Agent White, 
which he said was much stronger than Agent Orange.  The Veteran 
also claimed that the CIA's Air America ran a defoliation program 
from a base about a quarter of a mile from where his aircraft 
were located.  He also pointed out that the base was not air-
conditioned and screened-in windows were used in the barracks.  
(See Board hearing transcript at pp. 18-19, 22).

July 2009 correspondence from Dr. R.M.C., a specialist in 
internal medicine, indicated that the physician had reviewed the 
medical records and the Veteran's history.  Dr. R.M.C. noted that 
the Veteran had no known history of risk factors, such as obesity 
or a family history of diabetes.  He wrote that it was his 
medical opinion that it was at least as likely as not that the 
Veteran's current medical condition was caused by exposure to 
Agent Orange during military service.  

A December 2009 signed statement by the Veteran's sister revealed 
that the Veteran returned early to the United States in August 
1969 because their father had suffered a heart attack.  During 
the two-hour drive home from the airport in Arkansas, she wrote 
that the Veteran specifically mentioned his return trip, which 
included a four hour layover in Saigon.  

A December 2009 signed statement from the Veteran's sister-in-law 
noted that she spent several hours talking with the Veteran after 
his return home and that he mentioned one specific stay in Saigon 
for over four hours.  

A December 2009 signed statement from G.M.M. Jr., a retired Air 
Force major and post-service friend of the Veteran, noted that he 
and the Veteran had discussed their experiences in Southeast Asia 
many times.  He recalled that the Veteran had described stopovers 
in Saigon on his way to and from Thailand in 1968 and 1969.

In this case, the Veteran's credible statements, in conjunction 
with his service personnel records and supporting lay statements, 
indicate that he likely entered Vietnam during his period of 
active service.  His account of landing for stopovers in Vietnam, 
on his flight to Thailand in the fall of 1968 and his flight back 
to this country in August 1969, appear credible in view of the 
recollections of his sister-in-law, sister, and friend.  They 
wrote that when the Veteran returned to this country he had 
remarked on stopovers in Vietnam.  While there is no explicit 
evidence that the Veteran ever set foot in Vietnam, there is no 
evidence of record to contradict his statement or the statements 
of the others, or to otherwise indicate that he did not spend 
time in Vietnam while traveling between the United States and 
Thailand during his military service.  The testimony of his 
former service representative and the Priessman study noted 
above, which implied that stopovers for refueling in Vietnam were 
common practice for military personnel assigned to Thailand duty, 
lend support to the Veteran's recollections.

The Board finds that it must resolve all reasonable doubt 
regarding this matter in favor of the Veteran and determine that 
he set foot in Vietnam during his military service.  Thus, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran was present within the borders of Vietnam 
during active duty service.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Since the Veteran's Board hearing, his attorney also has 
introduced a copy of the May 2010 VA Compensation and Pension 
(C&P) Service Bulletin, which highlights new procedures for 
claims based on herbicide exposure in Thailand and Korea.  The 
Bulletin notes that the C&P Service has determined that there was 
significant use of herbicides on the fenced-in perimeters of 
military bases in Thailand intended to eliminate vegetation and 
ground cover for base security purposes as noted in the Project 
CHECO Southeast Asia Report: Base Defense in Thailand (a copy of 
which the Veteran has associated with the claims file).  

According to the Bulletin, the Department of Defense has provided 
information that commercial herbicides, rather than tactical 
herbicides, were used within the confines of Thai bases to 
control weeds; these commercial herbicides do not fall under VA's 
regulations governing presumptive service connection for certain 
diseases.  However, the Bulletin notes that there is some 
evidence that the herbicides used on the Thailand base perimeters 
may have been either tactical, procured from Vietnam, or were a 
commercial variant of much greater strength and with 
characteristics of tactical herbicides.  Therefore, the C&P 
Service now has determined that a special consideration of 
herbicide exposure on the facts found or direct basis should be 
extended to Veterans whose duties placed them on or near the 
perimeters of Thai military basis.  This permits presumptive 
service connection of the diseases associated with herbicide 
exposure, such as diabetes.  The Udorn base is specifically 
mentioned in the Bulletin as one of the places where U.S. troops 
were stationed in Thailand during the period between February 
1961 and May 1975.  

In this case, though the Board has determined that the Veteran 
was present within the borders of Vietnam during service, it also 
finds that the evidence is in equipoise as to whether he was also 
exposed to tactical herbicides such as Agent Orange at the Udorn 
air base in Thailand from October 1968 to August 1969.

The May 2010 C&P Bulletin noted above cannot definitely rule out 
that the Defense Department used tactical herbicides at Udorn at 
the time the Veteran was stationed there.  The Veteran testified 
credibly that he worked at the run up pad some 50 yards from the 
base perimeter where defoliants were sprayed and that he himself 
was once sprayed accidentally in that area of the base.  Further, 
documentary materials he assembled and associated with the claims 
file support the conclusion reached in the Bulletin that 
significant use of herbicides occurred along the perimeter at 
Thai bases at this time.  The lay statement of S.D.P., a former 
security officer at the base, suggests wide use of herbicides at 
Udorn at the time of the Veteran's duty in Thailand.  Therefore, 
based on the record as a whole, the Board finds that, resolving 
any doubt in the Veteran's favor, the Veteran was exposed to 
herbicides while serving in Udorn.

As the Board finds that the Veteran entered Vietnam during his 
active service and was exposed to tactical herbicides at the 
Udorn base in Thailand, he is entitled to service connection for 
his claimed disability of diabetes mellitus, type II, on a 
presumptive basis.  The Board reiterates that service connection 
is only warranted on this presumptive basis for a specific list 
of diseases set forth under 38 C.F.R. § 3.309(e) as listed above.  
As previously noted, the evidence shows that the Veteran was 
diagnosed with diabetes mellitus, type II, in 1987.  As the 
Veteran's diagnosed disability is among the diseases recognized 
under 38 C.F.R. § 3.309(e) associated with exposure to certain 
herbicide agents, presumptive service connection on the basis of 
herbicide exposure is warranted.  Accordingly, the appeal as to 
this issue is granted.

Diabetic Retinopathy and Peripheral Neuropathy of the Lower and 
Upper Extremities

Where neither the Veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  The 
Veteran specifically maintains that service connection is 
warranted for diabetic retinopathy and peripheral neuropathy of 
his lower and upper extremities as secondary to his service-
connected diabetes mellitus.  He has not contended, and the 
evidence does not suggest, that his retinopathy and peripheral 
neuropathy had their onset during service.  Therefore, direct 
service connection will not be discussed.  Robinson v. Mansfield, 
21 Vet. App. 545 (2008).

A review of the medical evidence of record indicates that the 
Veteran's current retinopathy and peripheral neuropathy disorders 
are proximately due to his service-connected diabetes mellitus.  
Medical evidence in the claims file indicates that the Veteran 
has been diagnosed and treated for proliferative diabetic 
retinopathy and diabetic neuropathies.  A June 2008 VA medical 
record noted that the Veteran had peripheral neuropathy at the 
mid-thigh bilaterally, the mid-forearm on the right, and to the 
elbow on the left side, and that his diabetic neuropathy at 
present did not include any radiculopathy.  Further, in this 
decision the Veteran has been service-connected for diabetes 
mellitus, type II.  Though there is evidence of a current 
disability for each of these claims, no VA examination or medical 
opinion had previously been sought to note the connection between 
retinopathy and diabetes and between peripheral neuropathy of 
each of the extremities and diabetes.  Resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for service connection for diabetic retinopathy and diabetic 
neuropathy as secondary to his service-connected diabetes 
mellitus have been met and that the criteria for service 
connection for retinopathy and peripheral neuropathy of the lower 
and upper extremities as secondary to his service-connected 
diabetes mellitus have been met.  See 38 C.F.R. §§ 3.102, 3.310.

There can be no doubt that further inquiry could be undertaken 
with a view towards development of these claims.  However, under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993).  In this matter, the Board is 
of the opinion that this point has been attained for these 
secondary service connection claims.  Because a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal for secondary service 
connection for diabetic retinopathy and for peripheral neuropathy 
of the lower and upper extremities is granted in this instance.

Bruising and Fragile Skin and High Cholesterol

The Veteran also seeks service connection for bruising and 
fragile skin and for high cholesterol, to include as secondary to 
his service-connected diabetes mellitus.  The Board notes that 
service treatment records are negative for either claimed 
condition.  VA medical records associated with the claims file 
show the Veteran has had bruising and fragile skin related to his 
insulin shots.  In addition, they reportedly show a history of 
high cholesterol levels by blood work testing.  

However, the Board finds that service connection cannot be 
awarded on a presumptive basis for the Veteran's claimed bruised 
and fragile skin or for high cholesterol because these conditions 
are not included in the enumerated list of diseases eligible for 
presumptive service connection as due to herbicide exposure.  See 
38 C.F.R. § 3.309(e).  The Board notes there is no positive 
association between exposure to herbicides and any condition for 
which the Secretary of VA has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-46 (1994).

Further, the Veteran has alleged that these conditions are 
related to his service-connected diabetes.  The Board finds that 
service connection on either a direct or secondary basis for the 
Veteran's bruised and fragile skin and for high cholesterol must 
be denied.  While post-service treatment records indicate that 
the Veteran has both of these conditions, service connection can 
only be granted for a disability resulting from disease or 
injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (stating in supplementary information preceding a 
final rule amending the criteria for evaluating endocrine system 
disabilities indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
test results, and are not, in and of themselves, disabilities); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that 
based on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather than 
to the disease, injury, or defect itself").

Bruised and fragile skin is, in this case, one symptom of the 
Veteran's diabetes disability, and high cholesterol is a 
laboratory finding that manifests itself only in laboratory test 
results; neither is a disability for which service connection can 
be granted.  See 38 C.F.R. § 3.303.  Accordingly, because the 
Veteran does not have a current disability for which service 
connection may be granted, the Board concludes that service 
connection for bruised and fragile skin and service connection 
for high cholesterol are not warranted and must be denied.  


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus, type II, is reopened.

New and material evidence having been received, the claim for 
service connection for diabetic retinopathy as secondary to 
diabetes mellitus is reopened.

New and material evidence having been received, the claim for 
service connection for peripheral neuropathy of the lower 
extremities as secondary to diabetes mellitus is reopened.

New and material evidence having been received, the claim for 
service connection for peripheral neuropathy of the upper 
extremities as secondary to diabetes mellitus is reopened.

New and material evidence having been received, the claim for 
service connection depression is reopened.

Service connection for diabetes mellitus, type II, to include as 
due to exposure to herbicides, is granted.

Service connection for diabetic retinopathy as secondary to 
diabetes mellitus is granted.

Service connection for peripheral neuropathy of the lower 
extremities as secondary to diabetes mellitus is granted.

Service connection for peripheral neuropathy of the upper 
extremities as secondary to diabetes mellitus is granted

Service connection for bruised and fragile skin, to include as 
secondary to diabetes mellitus, is denied.

Service connection for high cholesterol, to include as secondary 
to diabetes mellitus, is denied.



REMAND

Unfortunately, a remand is required in this case as to the 
remaining issues on appeal.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

Having reopened and granted the claim for service connection 
concerning diabetes melllitus, the Board finds that further 
development for the remaining claims and other reopened claims is 
necessary.  Specifically, VA examinations and medical opinions 
are necessary.  See 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present appeal, the Veteran has not asserted direct 
service connection for his service connection claims related to 
an acquired psychiatric disorder, anemia, hypertension and 
erectile dysfunction, but contends they are all secondary to his 
service-connected diabetes.  Indeed, service treatment records 
are negative for any indication of these claimed disorders.  The 
Board notes that VA treatment records in the claims file show 
that the Veteran's medical history includes moderate recurrent 
depressive disorder, anemia, hypertension, and erectile 
dysfunction.  However, no VA examination has been undertaken and 
no medical opinion is found in the claims file discussing whether 
any of these disorders are related to his service-connected 
diabetes or to service.  Therefore, on remand the RO must 
schedule the Veteran for VA examinations for each claimed 
disorder to determine if any are related to service or to his 
service-connected diabetes.

The RO also should obtain and associate with the claims file all 
outstanding VA and private medical records related to the 
Veteran's acquired psychiatric disorder, anemia, hypertension, 
and erectile dysfunction.  The claims file contains VA medical 
records from VA's Central Arkansas Health Care System dated 
through February 2009.  Therefore, any additional records from 
the Little Rock VA Medical Center should be obtained.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Veteran should be provided with proper VCAA 
notice regarding VA's duties to notify and assist that includes 
information on substantiating secondary service connection 
claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2009) are fully complied 
with and satisfied.  In particular, the 
Veteran should receive proper notice of the 
information and evidence needed to 
substantiate his secondary service connection 
claims pursuant to 38 C.F.R. § 3.310 (2009).

2.  The RO shall contact the Veteran and his 
attorney and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for his psychiatric 
complaints, anemia, hypertension, and 
erectile dysfunction and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment from 
the Central Arkansas Health Care System, for 
the period from February 2009 to the present.  
After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should be 
obtained and associated with the claims 
folder.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the RO shall 
afford the Veteran appropriate VA 
examinations to ascertain whether his claimed 
acquired psychiatric disorder, anemia, 
hypertension, and erectile dysfunction are 
related to service or to his service-
connected diabetes mellitus.  The entire 
claims file and a copy of this Remand must be 
reviewed by each examiner in conjunction with 
conducting his or her examination.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by each examiner should be 
accomplished.  All findings should be 
reported in detail.

Each examiner is requested to review all 
pertinent records associated with the claims 
file, and following this review, should 
identify all current diagnoses referable an 
acquired psychiatric disorder, anemia, 
hypertension, and erectile dysfunction.  
Thereafter, the examiner should offer an 
opinion as to the following: 

(a)	 For each currently diagnosed 
disorder, whether it is at least as likely 
as not (a 50 percent probability or more) 
that any such diagnosed disorder is 
related to any event or incident in 
service, to include herbicide exposure.

(b)	For each currently diagnosed 
disorder, whether it is at least as likely 
as not (a 50 percent probability or more) 
that any such diagnosed disorder is caused 
or aggravated by service-connected 
diabetes mellitus.  If the examiner 
determines that a there has been 
aggravation as a result of diabetes 
mellitus, the examiner should report the 
baseline level of severity of the 
Veteran's current disorder (i.e., acquired 
psychiatric disorder, anemia, 
hypertension, and erectile dysfunction) 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  

In offering any opinion, the examiner must 
consider the full record, to include all lay 
statements of record regarding the incurrence 
of the Veteran's claimed disorders and the 
continuity of symptomatology.  The rationale 
for any opinion offered should be provided.  

4.  Thereafter, the RO shall take such 
additional development action with respect to 
the claims as it deems proper.  When the 
development requested has been completed, the 
case should again be reviewed by the RO on 
the basis of the additional evidence and 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his attorney 
should be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


